[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-10087                 JULY 12, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                             D.C. Docket No. 1:09-cr-20369-AJ-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff - Appellee,


                                            versus


JAMES WALKER,

lllllllllllllllllllll                                          Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (July 12, 2010)

Before TJOFLAT, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      James Walker appeals his sentence of 36 months’ imprisonment, imposed

after he pled guilty to 1 count of conspiracy to distribute oxycodone, in violation

of 21 U.S.C. § 846. On appeal, he argues that the district court improperly

enhanced his sentence for possession of a weapon, pursuant to U.S.S.G.

§ 2D1.1(b)(1), and denied him safety-valve relief, pursuant to U.S.S.G.

§ 5C1.2(a)(2), but concedes that any alleged error is insufficient for reversal

because the court stated that it would still impose the same sentence regardless of

its resolution of those guideline issues. Walker further argues that his sentence is

substantively unreasonable. We review a defendant’s sentence for reasonableness.

United States v. Booker, 543 U.S. 220, 264, 125 S. Ct. 738, 767, 160 L. Ed. 2d 621

(2005); United States v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005).

      Walker has not satisfied his burden of establishing that his sentence was

unreasonable. First, he concedes that the district court stated that it would have

imposed a 36-month sentence regardless of the § 2D1.1(b)(1) enhancement and

§ 5C1.2 safety-valve relief. Even if Walker’s objections had been granted, his

guideline range would have been 37 to 46 months’ imprisonment, so his 36-month

sentence was still below the applicable guideline range. Thus, any alleged




                                          2
guideline errors did not affect his sentence.1 Furthermore, he failed to show that

his sentence was substantively unreasonable, as the district court stated that it had

considered the § 3553(a) factors and imposed a sentence that was sufficient, but

not greater than necessary, to satisfy the requirements of § 3553(a). The court also

reviewed Walker’s criminal history, discussed the need for deterrence, considered

the advisory guideline range, and stated that it wanted to take into account

Walker’s age, health, family obligations, and lack of recidivism, all of which are

proper considerations under § 3553(a). Accordingly, we hold that Walker’s

sentence was reasonable and we affirm.

       AFFIRMED.




       1
       Walker’s claims also fail on the merits, as the district court properly applied the
weapons enhancement and denied safety-valve relief.

                                                3